         14-36852-cgm                   Doc
 Fill in this information to identify the case:
                                                 Filed 05/11/20         Entered 05/11/20 11:57:42              Main Document
                                                                      Pg 1 of 6
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1               Eugene D. Brice, Jr. aka Donny Brice aka Donald Brice
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________             NY
                                                                District of __________
                                                                             (State)
 Case number             14-36852-cgm
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                   U.S. BANK TRUST NATIONAL ASSOCIATION,                                     Court claim no. (if known):
 Name of creditor:                 AS TRUSTEE OF THE IGLOO SERIES III TRUST
                                  ______________________________________
                                                                                                             9-2
                                                                                                             _________________
                                                                                        4 ____
                                                                                       ____ 1 ____
                                                                                               5 ____
                                                                                                   4
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                 21 Kennebec Avenue
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                   Oak Bluffs                 MA      02557
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:              ____/_____/______
                                                                                 MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)
                                                                                                                                    24,238.66
                                                                                                                                  $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)
                                                                                                                                    14,682.06
                                                                                                                                  $ __________

        c. Total. Add lines a and b.                                                                                        (c)     38,920.72
                                                                                                                                  $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became              9     01    2019
                                                                                 ____/_____/______
        due on:                                                                  MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
           14-36852-cgm               Doc             Filed 05/11/20             Entered 05/11/20 11:57:42                  Main Document
                                                                               Pg 2 of 6

Debtor 1
                 Eugene D. Brice, Jr. aka Donny Brice aka Donald  Brice
                _______________________________________________________
                                                                                      14-36852-cgm
                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               __________________________________________________
                /s/ Jonathan Schwalb
                   Signature
                                                                                              Date
                                                                                                      05 11      2020
                                                                                                      ____/_____/________




 Print
                    Jonathan Schwalb
                   _________________________________________________________                  Title
                                                                                                      Secured Creditor Attorney
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name



                    Friedman Vartolo LLP
 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address
                    85 Broad Street, Suite 501
                   _________________________________________________________
                   Number                 Street


                   New York                        NY
                   ___________________________________________________
                                                                                10004
                   City                                                State       ZIP Code




 Contact phone      212 _____–
                   (______)     5100
                            471 _________                                                           bankruptcy@friedmanvartolo.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                  page 2
                                                                        14-36852-cgm                                           Doc                 Filed 05/11/20                                 Entered 05/11/20 11:57:42                                                           Main Document
                                                                                                                                                                                                Pg 3 of 6

                                                                                                                            Payment Changes
                                                                                  Date                    P&I                  Escrow       Total                  Notice Filed
                                                                                         11/1/2014              $2,112.80         $373.68         $2,486.48        POC
                                                                                         12/1/2016              $2,112.80         $310.94         $2,423.74        NOPC
                                                                                         12/1/2019              $2,112.80        $1,103.63        $3,216.43        NOPC
                                                                                                                                    $0.00
                                                                                                                                    $0.00
                                                                                                                                    $0.00
                      Loan Information
Loan #                    1461064154
Borrower                  Brice
BK Case #                 14-36852
Date Filed                9/10/2014
First Post Petition
Due Date                  10/1/2014
POC Covers                11/01/12 - 09/01/14

         Date                     Amount Rcvd               Post Pet Due Date      Contractual Due Date         Amt Due         Over/Short     Suspense Credit      Suspense Debit    Suspense Balance    APO Credit         APO Debit     APO Suspense Balance    APO Paid to Date   POC Arrears Credit   POC Debit       POC Suspense Balance    POC Paid to Date   Comments

                            MFR Filed & APO Entered for missed pmts 11/01/2014 - 07/01/15 ; Debtor to make lumpsum pmt
                            IAO $10,000 within 7 days of order; made addt'l stip pmts IAO $1,000 from 09/01/15 - 07/01/16;
            8/5/2015               final pmt 08/01/16 iAO $1191.52; Regular monthly pmt to commence 08/01/2015                         $0.00                                                      $0.00                                                    $0.00             $0.00                                                         $0.00              $0.00
            8/5/2015                $2,509.84                    8/1/2015                 11/1/2012            $2,486.48              $23.36             $23.36                                  $23.36                                                    $0.00             $0.00                                                         $0.00              $0.00
           8/14/2015                                          APO DOWN PMT                                                             $0.00                                                     $23.36         $10,000.00                            $10,000.00        $10,000.00                                                         $0.00              $0.00
            9/2/2015                                         9/15/15 Stip Pmt                                                          $0.00                                                     $23.36          $1,000.00                            $11,000.00        $11,000.00                                                         $0.00              $0.00
            9/2/2015                                            APO Applied               12/1/2012                                    $0.00                                                     $23.36                        $2,112.80               $8,887.20        $11,000.00                                                         $0.00              $0.00
            9/2/2015                                            APO Applied                1/1/2013                                    $0.00                                                     $23.36                        $2,112.80               $6,774.40        $11,000.00                                                         $0.00              $0.00
            9/2/2015                                            APO Applied                2/1/2013                                    $0.00                                                     $23.36                        $2,112.80               $4,661.60        $11,000.00                                                         $0.00              $0.00
            9/2/2015                                            APO Applied                3/1/2013                                    $0.00                                                     $23.36                        $2,112.80               $2,548.80        $11,000.00                                                         $0.00              $0.00
            9/2/2015                                            APO Applied                4/1/2013                                    $0.00                                                     $23.36                        $2,112.80                $436.00         $11,000.00                                                         $0.00              $0.00
            9/8/2015                $2,509.84                    9/1/2015                  5/1/2013            $2,486.48              $23.36             $23.36                                  $46.72                                                  $436.00        $11,000.00                                                         $0.00              $0.00
           10/5/2015                                         10/15/15 Stip Pmt                                                         $0.00                                                     $46.72          $1,000.00                             $1,436.00        $12,000.00                                                         $0.00              $0.00
           10/5/2015                $2,509.84                    10/1/2015                 6/1/2013            $2,486.48              $23.36             $23.36                                  $70.08                                                $1,436.00        $12,000.00                                                         $0.00              $0.00
          10/20/2015                                          Trustee Payment                                                          $0.00                                                     $70.08                                                $1,436.00        $12,000.00             $5,964.67                               $5,964.67          $5,964.67
           11/2/2015                                         11/15/15 Stip pmt                                                         $0.00                                                     $70.08          $1,000.00                             $2,436.00        $13,000.00                                                     $5,964.67          $5,964.67
           11/2/2015                $2,510.00                    11/1/2015                 7/1/2013            $2,486.48              $23.52             $23.52                                  $93.60                                                $2,436.00        $13,000.00                                                     $5,964.67          $5,964.67
          11/17/2015                                          Trustee Payment                                                          $0.00                                                     $93.60                                                $2,436.00        $13,000.00              $530.54                                $6,495.21          $6,495.21
           12/4/2015                $2,509.84                    12/1/2015                 8/1/2013            $2,486.48              $23.36             $23.36                                $116.96                                                 $2,436.00        $13,000.00                                                     $6,495.21          $6,495.21
           12/8/2015                                         12/15/15 Stip Pmt                                                         $0.00                                                   $116.96           $1,000.00                             $3,436.00        $14,000.00                                                     $6,495.21          $6,495.21
           12/8/2015                                            APO Applied                9/1/2013                                    $0.00                                                   $116.96                         $2,112.80               $1,323.20        $14,000.00                                                     $6,495.21          $6,495.21
           12/8/2015                                       PRE-Petition Applied           10/1/2013                                    $0.00                                                   $116.96                                                 $1,323.20        $14,000.00                             $2,112.80               $4,382.41          $6,495.21
           12/8/2015                                       PRE-Petition Applied           11/1/2013                                    $0.00                                                   $116.96                                                 $1,323.20        $14,000.00                             $2,112.80               $2,269.61          $6,495.21
           12/8/2015                                       PRE-Petition Applied           12/1/2013                                    $0.00                                                   $116.96                                                 $1,323.20        $14,000.00                             $2,112.80                 $156.81          $6,495.21
          12/15/2015                                          Trustee Payment                                                          $0.00                                                   $116.96                                                 $1,323.20        $14,000.00              $530.53                                  $687.34          $7,025.74
          12/31/2015                $2,509.84                    1/1/2016                  1/1/2014            $2,486.48              $23.36             $23.36                                $140.32                                                 $1,323.20        $14,000.00                                                       $687.34          $7,025.74
          12/31/2015                                         1/15/16 Stip Pmt                                                          $0.00                                                   $140.32           $1,000.00                             $2,323.20        $15,000.00                                                       $687.34          $7,025.74
           1/20/2016                                          Trustee Payment                                                          $0.00                                                   $140.32                                                 $2,323.20        $15,000.00              $530.54                                $1,217.88          $7,556.28
            2/9/2016                $2,509.84                    2/1/2016                  2/1/2014            $2,486.48              $23.36             $23.36                                 $163.68                                                $2,323.20        $15,000.00                                                     $1,217.88          $7,556.28
           2/11/2016                                         2/15/16 Stip Pmt                                                          $0.00                                                   $163.68           $1,000.00                             $3,323.20        $16,000.00                                                     $1,217.88          $7,556.28
           2/17/2016                                          Trustee Payment                                                          $0.00                                                   $163.68                                                 $3,323.20        $16,000.00              $535.20                                $1,753.08          $8,091.48
           3/14/2016                $2,510.00                    3/1/2016                  3/1/2014            $2,486.48              $23.52             $23.52                                $187.20                                                 $3,323.20        $16,000.00                                                     $1,753.08          $8,091.48
           3/15/2016                                          Trustee Payment                                                          $0.00                                                   $187.20                                                 $3,323.20        $16,000.00              $525.87                                $2,278.95          $8,617.35
           3/29/2016                                         3/15/16 Stip Pmt                                                          $0.00                                                   $187.20           $1,000.00                             $4,323.20        $17,000.00                                                     $2,278.95          $8,617.35
           4/15/2016                                          Trustee Payment                                                          $0.00                                                   $187.20                                                 $4,323.20        $17,000.00              $535.01                                $2,813.96          $9,152.36
           4/29/2016                $2,510.00                    4/1/2016                  4/1/2014            $2,486.48              $23.52             $23.52                                 $210.72                                                $4,323.20        $17,000.00                                                     $2,813.96          $9,152.36
           4/29/2016                                         4/15/16 Stip pmt                                                          $0.00                                                   $210.72           $1,000.00                             $5,323.20        $18,000.00                                                     $2,813.96          $9,152.36
           5/21/2016                                          Trustee Payment                                                          $0.00                                                   $210.72                                                 $5,323.20        $18,000.00              $521.86                                $3,335.82          $9,674.22
           5/31/2016                $2,510.84                     Suspense                                                         $2,510.84           $2,510.84                              $2,721.56                                                $5,323.20        $18,000.00                                                     $3,335.82          $9,674.22
            6/7/2016                                           NSF REVERSAL                                                            $0.00                              $2,510.84            $210.72                                                 $5,323.20        $18,000.00                                                     $3,335.82          $9,674.22
           6/20/2016                $2,395.00                    5/1/2016                  5/1/2014            $2,486.48             -$91.48                                 $91.48            $119.24                                                 $5,323.20        $18,000.00                                                     $3,335.82          $9,674.22
           6/28/2016                $2,510.84                    6/1/2016                  6/1/2014            $2,486.48              $24.36             $24.36                                 $143.60                                                $5,323.20        $18,000.00                                                     $3,335.82          $9,674.22
            7/8/2016                                         5/15/16 Stip pmt                                                          $0.00                                                   $143.60           $1,000.00                             $6,323.20        $19,000.00                                                     $3,335.82          $9,674.22
           7/22/2016                $2,510.84                                                                                      $2,510.84           $2,510.84                              $2,654.44                                                $6,323.20        $19,000.00                                                     $3,335.82          $9,674.22
           7/22/2016                                         6/15/16 Stip pmt                                                          $0.00                              $1,000.00           $1,654.44          $1,000.00                             $7,323.20        $20,000.00                                                     $3,335.82          $9,674.22
           7/22/2016                                         7/15/16 Stip pmt                                                          $0.00                              $1,000.00            $654.44           $1,000.00                             $8,323.20        $21,000.00                                                     $3,335.82          $9,674.22
            8/2/2016                                          Trustee Payment                                                          $0.00                                                   $654.44                                                 $8,323.20        $21,000.00              $521.85                                $3,857.67         $10,196.07
           8/25/2016                                          Trustee Payment                                                          $0.00                                                   $654.44                                                 $8,323.20        $21,000.00             $1,043.72                               $4,901.39         $11,239.79
           8/25/2016                                            APO Applied                7/1/2014                                    $0.00                                                   $654.44                         $2,112.80               $6,210.40        $21,000.00                                                     $4,901.39         $11,239.79
           8/25/2016                                            APO Applied                8/1/2014                                    $0.00                                                   $654.44                         $2,112.80               $4,097.60        $21,000.00                                                     $4,901.39         $11,239.79
           8/25/2016                                            APO Applied                9/1/2014                                    $0.00                                                   $654.44                         $2,112.80               $1,984.80        $21,000.00                                                     $4,901.39         $11,239.79
           8/25/2016                                       PRE-Petition Applied           10/1/2014                                    $0.00                                                   $654.44                                                 $1,984.80        $21,000.00                             $2,112.80               $2,788.59         $11,239.79
           8/25/2016                                       PRE-Petition Applied           11/1/2014                                    $0.00                                                   $654.44                                                 $1,984.80        $21,000.00                             $2,112.00                 $676.59         $11,239.79
           8/25/2016                                       PRE-Petition Applied           12/1/2014                                    $0.00                                                   $654.44                                                 $1,984.80        $21,000.00                             $2,509.84              -$1,833.25         $11,239.79
           8/25/2016                                       PRE-Petition Applied            1/1/2015                                    $0.00                                                   $654.44                                                 $1,984.80        $21,000.00                             $2,509.84              -$4,343.09         $11,239.79
           8/29/2016                $2,510.84               8/15/2016 Stip pmt                                                     $2,510.84           $2,510.84          $1,191.52           $1,973.76          $1,191.52                             $3,176.32        $22,191.52                                                    -$4,343.09         $11,239.79
           10/4/2016                $2,510.84                    7/1/2016                  2/1/2015            $2,486.48              $24.36              $24.36                              $1,998.12                                                $3,176.32        $22,191.52                                                    -$4,343.09         $11,239.79
          10/21/2016                                          Trustee Payment                                                          $0.00                                                  $1,998.12                                                $3,176.32        $22,191.52              $521.85                               -$3,821.24         $11,761.64
          10/31/2016                $2,510.84                    8/1/2016                  3/1/2015            $2,486.48              $24.36             $24.36                               $2,022.48                                                $3,176.32        $22,191.52                                                    -$3,821.24         $11,761.64
            2/1/2017                $2,510.84                    9/1/2016                  4/1/2015            $2,486.48              $24.36             $24.36                               $2,046.84                                                $3,176.32        $22,191.52                                                    -$3,821.24         $11,761.64
            3/3/2017                $2,510.84                    10/1/2016                 5/1/2015            $2,486.48              $24.36             $24.36                               $2,071.20                                                $3,176.32        $22,191.52                                                    -$3,821.24         $11,761.64
            5/3/2017                $2,510.84                    11/1/2016                 6/1/2015            $2,486.48              $24.36             $24.36                               $2,095.56                                                $3,176.32        $22,191.52                                                    -$3,821.24         $11,761.64
           3/21/2017                                          Trustee Payment                                                          $0.00                                                  $2,095.56                                                $3,176.32        $22,191.52              $523.54                               -$3,297.70         $12,285.18
            5/9/2017                                          Trustee Payment                                                          $0.00                                                  $2,095.56                                                $3,176.32        $22,191.52             $1,047.07                              -$2,250.63         $13,332.25
           5/22/2017                                          Trustee Payment                                                          $0.00                                                  $2,095.56                                                $3,176.32        $22,191.52             $1,570.61                                -$680.02         $14,902.86
           5/31/2017                $2,511.00                    12/1/2016                 7/1/2015            $2,423.74              $87.26             $87.26                               $2,182.82                                                $3,176.32        $22,191.52                                                      -$680.02         $14,902.86
           6/19/2017                                          Trustee Payment                                                          $0.00                                                  $2,182.82                                                $3,176.32        $22,191.52             $1,047.07                                 $367.05         $15,949.93
           6/19/2017                                            APO Applied                8/1/2015                                    $0.00                                                  $2,182.82                        $2,509.84                $666.48         $22,191.52                                                       $367.05         $15,949.93
           6/19/2017                                       PRE-Petition Applied            9/1/2015                                    $0.00                                                  $2,182.82                                                  $666.48        $22,191.52                             $2,509.84              -$2,142.79         $15,949.93
           6/19/2017                                       PRE-Petition Applied           10/1/2015                                    $0.00                                                  $2,182.82                                                  $666.48        $22,191.52                             $2,509.84              -$4,652.63         $15,949.93
           6/19/2017                                       PRE-Petition Applied           11/1/2015                                    $0.00                                                  $2,182.82                                                  $666.48        $22,191.52                             $2,489.55              -$7,142.18         $15,949.93
            7/6/2017                $2,511.00                    1/1/2017                 12/1/2015            $2,423.74              $87.26             $87.26                               $2,270.08                                                  $666.48        $22,191.52                                                    -$7,142.18         $15,949.93
            8/3/2017                $2,511.00                    2/1/2017                  1/1/2016            $2,423.74              $87.26             $87.26                               $2,357.34                                                  $666.48        $22,191.52                                                    -$7,142.18         $15,949.93
            8/3/2017                                       PRE-Petition Applied            2/1/2016                                    $0.00                                                  $2,357.34                                                  $666.48        $22,191.52                             $2,382.44              -$9,524.62         $15,949.93
           9/21/2017                $5,022.00                    3/1/2017                  3/1/2016            $2,423.74           $2,598.26           $2,598.26                              $4,955.60                                                  $666.48        $22,191.52                                                    -$9,524.62         $15,949.93
           9/21/2017                                             4/1/2017                  4/1/2016            $2,423.74          -$2,423.74                              $2,423.74           $2,531.86                                                  $666.48        $22,191.52                                                    -$9,524.62         $15,949.93
                                              14-36852-cgm                      Doc          Filed 05/11/20             Entered 05/11/20 11:57:42                Main Document
                                                                                                                      Pg 4 of 6

         9/21/2017                    5/1/2017          5/1/2016    $2,423.74   -$2,423.74              $2,423.74     $108.12             $666.48   $22,191.52                   -$9,524.62   $15,949.93
       10/15/2017                 Trustee Payment                                    $0.00                            $108.12             $666.48   $22,191.52      $523.54      -$9,001.08   $16,473.47
         11/1/2017   $2,511.00        6/1/2017          6/1/2016    $2,423.74       $87.26     $87.26                 $195.38             $666.48   $22,191.52                   -$9,001.08   $16,473.47
       11/10/2017    $2,511.00        7/1/2017          7/1/2016    $2,423.74       $87.26     $87.26                 $282.64             $666.48   $22,191.52                   -$9,001.08   $16,473.47
       12/13/2017    $2,511.00        8/1/2017          8/1/2016    $2,423.74       $87.26     $87.26                 $369.90             $666.48   $22,191.52                   -$9,001.08   $16,473.47
          1/8/2018                Trustee Payment                                    $0.00                            $369.90             $666.48   $22,191.52     $1,570.61     -$7,430.47   $18,044.08
         2/13/2018   $2,511.00        9/1/2017           9/1/2016   $2,423.74       $87.26     $87.26                 $457.16             $666.48   $22,191.52                   -$7,430.47   $18,044.08
         3/21/2018   $2,512.00       10/1/2017          10/1/2016   $2,423.74       $88.26     $88.26                 $545.42             $666.48   $22,191.52                   -$7,430.47   $18,044.08
          4/2/2018   $2,512.00       11/1/2017          11/1/2016   $2,423.74       $88.26     $88.26                 $633.68             $666.48   $22,191.52                   -$7,430.47   $18,044.08
          5/3/2018   $2,512.00       12/1/2017          12/1/2016   $2,423.74       $88.26     $88.26                 $721.94             $666.48   $22,191.52                   -$7,430.47   $18,044.08
         5/11/2018                Trustee Payment                                    $0.00                            $721.94             $666.48   $22,191.52     $1,955.92     -$5,474.55   $20,000.00
         5/11/2018               PRE-Petition Applied    1/1/2017                    $0.00                            $721.94             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         5/22/2018   $2,512.00        1/1/2018           2/1/2017   $2,423.74       $88.26     $88.26                 $810.20             $666.48   $22,191.52                   -$5,474.55   $20,000.00
          6/5/2018   $2,512.00        2/1/2018           3/1/2017   $2,423.74       $88.26     $88.26                 $898.46             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         7/10/2018   $2,512.00        3/1/2018           4/1/2017   $2,423.74       $88.26     $88.26                 $986.72             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         8/14/2018   $2,512.00        4/1/2018           5/1/2017   $2,423.74       $88.26     $88.26               $1,074.98             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         9/25/2018   $2,512.00        5/1/2018           6/1/2017   $2,423.74       $88.26     $88.26               $1,163.24             $666.48   $22,191.52                   -$5,474.55   $20,000.00
       10/16/2018    $2,512.00        6/1/2018           7/1/2017   $2,423.74       $88.26     $88.26               $1,251.50             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         12/5/2018   $2,512.00        7/1/2018           8/1/2017   $2,423.74       $88.26     $88.26               $1,339.76             $666.48   $22,191.52                   -$5,474.55   $20,000.00
          1/9/2019   $2,500.00        8/1/2018           9/1/2017   $2,423.74       $76.26     $76.26               $1,416.02             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         2/26/2019   $2,500.00        9/1/2018          10/1/2017   $2,423.74       $76.26     $76.26               $1,492.28             $666.48   $22,191.52                   -$5,474.55   $20,000.00
          4/8/2019   $2,500.00       10/1/2018          11/1/2017   $2,423.74       $76.26     $76.26               $1,568.54             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         4/16/2019   $2,500.00       11/1/2018          12/1/2017   $2,423.74       $76.26     $76.26               $1,644.80             $666.48   $22,191.52                   -$5,474.55   $20,000.00
          6/4/2019   $2,500.00       12/1/2018           1/1/2018   $2,423.74       $76.26     $76.26               $1,721.06             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         8/12/2019   $2,500.00        1/1/2019           2/1/2018   $2,423.74       $76.26     $76.26               $1,797.32             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         8/19/2019   $2,500.00        2/1/2019           3/1/2018   $2,423.74       $76.26     $76.26               $1,873.58             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         10/2/2019   $2,500.00        3/1/2019           4/1/2018   $2,423.74       $76.26     $76.26               $1,949.84             $666.48   $22,191.52                   -$5,474.55   $20,000.00
       11/14/2019    $2,500.00        4/1/2019           5/1/2018   $2,423.74       $76.26     $76.26               $2,026.10             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         12/2/2019   $2,500.00        5/1/2019           6/1/2018   $2,423.74       $76.26     $76.26               $2,102.36             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         1/10/2020   $2,500.00        6/1/2019           7/1/2018   $2,423.74       $76.26     $76.26               $2,178.62             $666.48   $22,191.52                   -$5,474.55   $20,000.00
          2/3/2020   $2,500.00        7/1/2019           8/1/2018   $2,423.74       $76.26     $76.26               $2,254.88             $666.48   $22,191.52                   -$5,474.55   $20,000.00
         3/11/2020   $2,500.00        8/1/2019           9/1/2018   $2,423.74       $76.26     $76.26               $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                              9/1/2019                      $2,423.74   -$2,423.74                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                             10/1/2019                      $2,423.74   -$2,423.74                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                             11/1/2019                      $2,423.74   -$2,423.74                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                             12/1/2019                      $3,216.43   -$3,216.43                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                              1/1/2020                      $3,216.43   -$3,216.43                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                              2/1/2020                      $3,216.43   -$3,216.43                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                              3/1/2020                      $3,216.43   -$3,216.43                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                              4/1/2020                      $3,216.43   -$3,216.43                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
PAST DUE                              5/1/2020                      $3,216.43   -$3,216.43                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
                                                                                     $0.00                          $2,331.14             $666.48   $22,191.52                   -$5,474.55   $20,000.00
14-36852-cgm          Doc      Filed 05/11/20       Entered 05/11/20 11:57:42     Main Document
                                                  Pg 5 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                               :
                                                               : CASE NO.: 14-36852-cgm
 IN RE:                                                        :
                                                               : CHAPTER: 13
 Eugene D. Brice, Jr.
                                                               :
 aka Donny Brice                                                  HON. JUDGE.:
                                                               :
 aka Donald Brice,
                                                               : Cecelia G. Morris
                                                               :
 Debtor.
                                                               :

----------------------------------------------------------------X

                                    CERTIFICATE OF SERVICE

        On May 11, 2020, I served a true copy of the annexed RESPONSE TO NOTICE
OF FINAL CURE PAYMENT by mailing the same by First Class Mail in a sealed
envelope, with postage prepaid thereon, in a post office or official depository of the
U.S. Postal Service within the State of New York, addressed to the last known
address of the addressee, and the property address as indicated on the attached Service
List annexed hereto.

                                                            By: /s/Jonathan Schwalb__
                                                            FRIEDMAN VARTOLO LLP
                                                            85 Broad Street, Suite 501
                                                            New York, New York 10004
                                                            T: (212) 471-5100
                                                            F: (212) 471-5150
  14-36852-cgm       Doc      Filed 05/11/20     Entered 05/11/20 11:57:42   Main Document
                                               Pg 6 of 6



                                          SERVICE LIST


Eugene D. Brice, Jr.
250 Schroon Hill Road
Kerhonkson, NY 12446
Debtor

Jason J. Kovacs
Rusk Wadlin Heppner & Martuscello, LLP
P.O. Box 3356
Kingston, NY 12402
Debtor’s Attorney

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603
Trustee

United States Trustee
Office of the United States Trustee
11A Clinton Ave.
Room 620
Albany, NY 12207
U.S. Trustee
